Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:
In line 1 of claim 20, the duplicated word “Claim” should be deleted from the phrase “The natatorium of Claim claim 17”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, the word “generally” in the phrase “generally free from moisture” is a term of relative degree and it is not clear how much moisture and/or chlorinated water vapor may be present in the environment and still have it fall within the scope of the claim as presented.  Further, the word “generally” may convey different meanings in terms of the set of data over which a particular property is “generally” shown and over which the environment is free of moisture, including a meaning indicating a time span of freedom from moisture (e.g. “the restaurant is generally not busy, but becomes crowded on special occasions”) or in a meaning indicating proportion or fraction of freedom from moisture (e.g. “the floor was generally clean apart from the footprint by the door”).  In this case, the language of the claim does not make it clear whether the environment is required to be usually free of moisture or substantially free of moisture and for this reason, the scope of the claim cannot be positively identified and the claim is thus rejected under 35 U.S.C. 112(b).
For purposes of examination, claim 4 has been given its broadest reasonable interpretation consistent with the specification and has been interpreted only as requiring that the chiller be positioned outside of the air handler and isolated from the atmosphere within the natatorium.  
Depending on the meaning intended for the word “generally”, the words “usually” and “substantially” are suggested as alternatives which would more clearly define the scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2008/136763 A2 to Namuangrak in view of US Publication No. 2008/0104974 A1 to Dieckmann et al.

    PNG
    media_image1.png
    563
    719
    media_image1.png
    Greyscale


Namuangrak teaches limitations from claim 1 in fig. 5, shown above, a dehumidifier/air conditioner (a condensation type dehumidifier as taught in the Abstract of Namuangrak) comprising: 
an air handler (air handling unit (AHU) 1) defining a contained volume (shown within the AHU in fig. 5) therein, the air handler comprising at least a waterside chilled water coil (cooling coil 4, receiving water from the chilled water duct 22) and a heating coil (5); 
a refrigerant based chiller (25) positioned outside of the air handler (AHU 1 as shown in fig. 5). 

    PNG
    media_image2.png
    599
    598
    media_image2.png
    Greyscale

Namuangrak does not teach the air handler further including a reheat coil or the chilled water coil, reheat coil, and heating coil all being waterside coils (interpreted in accordance with the teachings of ¶ 26 of the instant specification as “coils in which water is the medium flowing therethrough”).  Dieckmann teaches in fig. 2, shown above, and in ¶ 45, an arrangement of heat exchangers for temperature conditioning and dehumidifying an airstream, this arrangement including an evaporator (54) as a cooling coil, a condenser (58) as a heating coil, an a reheat coil (56), and teaches in ¶ 46 that the heating coils of his invention may be embodied as hot water coils rather than hot gas coils and in ¶ 61 that this arrangement may be used in a cold water cooling system rather than in a refrigerant system using cold water in the various heat exchangers.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the diverse waterside heat exchangers of Dieckmann to allow for more diverse control of the air stream temperature including both heating and cooling as well as “recuperative pre-cool and reheat coils” as taught in Dieckmann’s ¶ 61 to improve efficiency and performance of the system.

Namuangrak teaches limitations from claim 2, the dehumidifier/air conditioner of claim 1, wherein the air handler (1) processes water vapor therein (as taught in ¶ 26.) 
Regarding the teachings of the dehumidifier processing “chlorinated water vapor”, this features is found to be a matters of intended use as it does not limit the structure required by the system.  The air stream in the air handling unit 1 could contain chlorinated water vapor without affecting the structure of the air handling unit 1 and chiller 25.  As such, the system of Namuangrak is found to be capable of the recited intended use and anticipates the structure of claim 2.

Namuangrak teaches limitations from claim 4 in fig. 5, shown above, the dehumidifier/air conditioner of claim 1, wherein the chiller (25) is positioned outside of the air handler (1, as shown in fig. 5) in an environment generally free from moisture or chlorinated water vapor (being outside of both the air handler 1 and the room 17 as shown in fig. 5; refer to the discussion of the claim and its interpretation under 35 U.S.C. 112(b) as set forth above). 

Namuangrak teaches limitations from claim 9 in fig. 5, shown above, a natatorium dehumidifier (a condensation type dehumidifier as taught in the Abstract of Namuangrak) comprising: 
an air handler (air handling unit (AHU) 1) defining a contained volume (shown within the AHU in fig. 5) and processing air (flowing from the air return pipe 11 or outside air intake 2 to the fan 6) containing water vapor (as taught in ¶ 26); 
a refrigerant based chiller (25) positioned outside of the air handler (AHU 1 as shown in fig. 5). 
Regarding claims 9, Namuangrak does not teach the coils of his invention being waterside coils as taught in claim 9 (interpreted in accordance with the teachings of ¶ 26 of the instant specification as “coils in which water is the medium flowing therethrough”).  Dieckmann teaches in fig. 2, shown above, and in ¶ 45, an arrangement of heat exchangers for temperature conditioning and dehumidifying an airstream, this arrangement including an evaporator (54) as a cooling coil, a condenser (58) as a heating coil, an a reheat coil (56), and teaches in ¶ 46 that the heating coils of his invention may be embodied as hot water coils rather than hot gas coils and in ¶ 61 that this arrangement may be used in a cold water cooling system rather than in a refrigerant system using cold water in the various heat exchangers.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the diverse waterside heat exchangers of Dieckmann to allow for more diverse control of the air stream temperature including both heating and cooling as well as “recuperative pre-cool and reheat coils” as taught in Dieckmann’s ¶ 61 to improve efficiency and performance of the system.
Regarding the teachings of the dehumidifier being specifically “a natatorium dehumidifier” and the air it processes “containing chlorinated water vapor”, these features are found to be matters of intended use as neither of these teachings limits the structure required by the system.  The room 17 from which air is conditioned by the system of Namuangrak is capable of containing an indoor pool and functioning as a natatorium and the air stream could contain chlorinated water vapor without affecting the structure of the air handling unit 1 and chiller 25.  As such, the system of Namuangrak is found to be capable of the recited intended use and anticipates the structure of claim 9 with regard to these limitations.

Regarding the limitations of claim 10, refer to the above rejection of claim 1.

Regarding the limitations of claim 11, refer to the above rejection of claim 1.

Namuangrak teaches limitations from claim 12 in fig. 5, shown above, the natatorium dehumidifier of claim 9, wherein the chiller is positioned outside of the air handler (1, as snow in fig. 5) in an environment free from moisture or chlorinated water vapor (being outside of both the air handler 1 and the room 17 as shown in fig. 5; refer to the discussion of claim 12 and its interpretation under 35 U.S.C. 112(b) as set forth above). 
Namuangrak teaches limitations from claim 13 in fig. 5, shown above, the natatorium dehumidifier of claim 9, wherein the air handler further comprises a return air damper (shown as louvres in fig. 5 connecting the air mixer 13 to the return air pipe 11 and having the same structure taught in ¶ 26 for adjusting the intake of outside air 2). 

Namuangrak teaches limitations from claim 14 in fig. 5, shown above, the natatorium dehumidifier of claim 9, wherein the air handler further comprises an outdoor air damper (shown in fig. 5 as louvers and taught in ¶ 26, “air quantity or intake adjusting set form the outside air 2”). 

Claims 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak and Dieckmann as applied to claim 1 above, and further in view of US Publication No. 2008/179408 A1 to Seem et al.

Regarding claims 5, 6, and 21, Namuangrak teaches a climate control system in which air from an outdoor air inlet and a return air inlet are flowed through an air handling device to be cooled and dehumidified and reheated before flowing into the conditioned space as supply air, the cooling and reheating provided by a separate and external chiller device.  Namuangrak does not teach the system including an automatically controllable return air damper as taught in claim 5 or an automatically controllable outdoor air damper as taught in claim 6, or having both such dampers “which can be automatically controlled to adjust the ratio of return air to outdoor air being taken in by the air handler” as taught in claim 21.  Seem teaches in fig. 2, shown above, and in ¶ 2, an air-handling unit (10) equipped with a return air dampers (16) and an outdoor air damper (22) and teaches that these dampers “are opened and closed by actuators which are operated by a controller 24 to control the ratio of return air to fresh outdoor air” as taught in claims 5 and 6 regarding the control of the dampers and claim 21 regarding the adjustment of this ratio.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the controllable dampers of Seem in order to allow the system to respond to instant operating conditions to improve system performance and user comfort without requiring manual control or user intervention.

    PNG
    media_image3.png
    696
    563
    media_image3.png
    Greyscale

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak, Dieckmann and Seem as applied to claims 1, 5, and 6 above, and further in view of US Patent No. 5,181,552 to Eiermann.
Regarding claims 7 and 8, Namuangrak teaches a climate control system in which air from an outdoor air inlet and a return air inlet are flowed through an air handling device to be cooled and dehumidified and reheated before flowing into the conditioned space as supply air, the cooling and reheating provided by a separate and external chiller device.  Namuangrak does not teach the air handler of the system including a runaround coil disposed adjacent to either the return air damper as recited in claim 7 or the outdoor air damper as recited in claim 8.  Eiermann teaches in fig. 1, shown above, and in col. 5, lines 4-15, an air conditioning and handling system including a run-around coil latent heat extraction system having a precooling coil (12) mounted to extract heat from either return air as recited in claim 7 or from outside air as recited in claim 8.  It would have been obvious to one of ordinary skill in the art at the time the invention application was effectively filed to modify Namuangrak with the run-around coil and latent heat extraction of Eiermann in order to provide an efficient enhancement to the dehumidification of air by the system of Namuangrak as taught in Eiermann’s col. 1, lines 6-11.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak and Dieckmann as applied to claims 9, 13, and 14 above, and further in view of Eiermann.

Regarding claims 15 and 16, Namuangrak teaches a climate control system in which air from an outdoor air inlet and a return air inlet are flowed through an air handling device to be cooled and dehumidified and reheated before flowing into the conditioned space as supply air, the cooling and reheating provided by a separate and external chiller device.  Namuangrak does not teach the air handler of the system including a runaround coil disposed adjacent to either the return air damper as recited in claim 15 or the outdoor air damper as recited in claim 16.  Eiermann teaches in fig. 1, shown above, and in col. 5, lines 4-15, an air conditioning and handling system including a run-around coil latent heat extraction system having a precooling coil (12) mounted to extract heat from either return air as recited in claim 15 or from outside air as recited in claim 16.  It would have been obvious to one of ordinary skill in the art at the time the invention application was effectively filed to modify Namuangrak with the run-around coil and latent heat extraction of Eiermann in order to provide an efficient enhancement to the dehumidification of air by the system of Namuangrak as taught in Eiermann’s col. 1, lines 6-11.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak, US Patent No. 8,999,027 to Baxter, and Dieckmann.

Namuangrak teaches limitations from claim 17 in fig. 5, shown above, a [building] comprising an enclosure (room 17 shown in fig. 5), and a dehumidifier comprising an air handler (air handling unit (AHU) 1) and a chiller containing a refrigerant (25), wherein the enclosure and the air handler define a treated air containment space (within the AHU 1 and room 17 as shown in fig. 5) and wherein… the chiller is isolated from and positioned outside the air containment space (as shown in fig. 5).

    PNG
    media_image4.png
    321
    529
    media_image4.png
    Greyscale

Regarding claims 17 and 18, Namuangrak does not teach the building being a natatorium or containing an indoor pool as taught in claim 17, or this pool containing chlorinated water as taught in claim 18.  Baxter teaches in fig. 1, shown above, a natatorium (21) having a climate control system (28) and containing a swimming pool (36) including a chlorine disinfectant (col. 11, lines 35-39) as taught in claims 17 and 18.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to modify Namuangrak with the natatorium installation in order to allow such a system to control humidity and improve air quality within such a space.
Further regarding claims 17 and 18, Namuangrak does not teach the refrigerant being isolated outside of the treated air containment space, but does teach a flow of water being provided to a cooling coil (4) within the space by a chilled water duct 22.  Dieckmann teaches in ¶ 61 that an arrangement of heating and cooling heat exchangers in an air stream may be used in a cold water cooling system such that only water flows to the heat exchangers to provide temperature and humidity control.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the diverse waterside heat exchangers of Dieckmann to allow for more diverse control of the air stream temperature including both heating and cooling as well as “recuperative pre-cool and reheat coils” as taught in Dieckmann’s ¶ 61 to improve efficiency and performance of the system and to avoid the potential danger of a refrigerant leak occurring within an occupied space by flowing only water into the space.

Namuangrak teaches limitations from claim 19 in fig. 5, the natatorium of claim 17, wherein the air handler comprises at least one air conditioning component selected from a cooling coil (5), a heating coil (4), a filter (3) and an outside air mixing damper (shown as louvres in fig. 5 connecting the air mixer 13 to the return air pipe 11 and having the same structure taught in ¶ 26 for adjusting the intake of outside air 2). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Namuangrak, Baxter, and Dieckmann as applied to claim 17 above, and further in view of US Patent No. 5,228,307 to Koce.

Namuangrak teaches limitations from claim 20, the natatorium of claim 17, further comprising an enthalpy controlled 100% outdoor air economizer (the air louvers shown at the intakes at the left of the air handler 1 and discussed in ¶ 26 for adjusting the admittance of air into a mixing space 13) for precooling, cooling and/or dehumidifying the natatorium (using the cooling coil 4 as taught in ¶¶ 26-27), the outdoor air economizer comprising an outdoor air damper (at the outdoor air inlet 2) and a supply air fan (6).
Namuangrak does not teach the temperature and humidity control of the space to be provided “with no mechanical energy other than a supply air fan.”  Koce teaches in the abstract of his invention a cooling system in which a coolant coil (14) and fan (18) are controlled so that the fan continues to operate “to obtain optimal utilization of residual cooling power of the coolant coil after [other elements of the system] have been deactivated”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the residual cooling mode of Koce in order to improve the efficiency of the system by preventing such residual cooling capacity from being wasted when the system is deactivated.

Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 7 of the reply that the claims as amended overcome the objection thereto regarding the capitalization of the word “Claim” in the preambles of the dependent claims.  
In response, examiner agrees and this objection has been withdrawn.  However, examiner notes that a typographical error appears to have been introduced into claim 17 over the course of this correction and directs applicant’s attention to the objection to this claim set forth above.

Applicant argues on pp. 7-8 that one of ordinary skill in the art would understand the scope of claim 4 with regard to the use of the word “generally” and that the rejection of the claim as being indefinite under 35 U.S.C. 112(b) should be withdrawn.
In response, examiner disagrees.  The word generally as used in claim 4 may convey a number of meanings within the scope of the disclosure and understanding of one of ordinary skill in the art and the meaning relevant to the claim cannot be positively established.  For this reason, the rejection of claim 4 as being indefinite is maintained.

Applicant argues on pg. 8 that the amendment to claim 9 overcomes the rejection of this claim under 35 U.S.C. 102(a)(1) as being anticipated by Namuangrak by the recitation of the waterside coils of the air handler.
In response, examiner agrees but directs applicant’s attention to the new ground of rejection of this claim as being obvious over Namuangrak and Dieckmann.

Applicant argues on pp. 8-9 of the response that neither of Namuangrak and Dieckmann teaches all limitations of the instant independent claims regarding the heating, cooling and reheating coils all being waterside coils and that the rejection of claim 1 under this combination is thus improper.
In response, while examiner agrees that no single reference anticipates the full scope of claim 1, examiner does not agree that this renders the rejection of claim 1 improper.  Applicant has argued against the references in a piecemeal fashion and has not addressed the combination of teachings upon which the rejection of the claim is based.  As set forth in the Non-Final Rejection of 4 January 2022 and in this Action, Namuangrak teaches an air handling unit including both heating and cooling coils, teaching that the cooling coils of such an air handler may be chilled water coils.  Dieckmann teaches an air handling unit having both heating and reheating coils and teaches in ¶¶ 46 and 61 that water may be an acceptable heat exchanger medium for both heating and cooling air.  Applicant’s arguments address these teachings only individually and thus amount only to a piecemeal attack against the prior art which cannot be persuasive with regard to the combination of references relied upon in this rejection.

Applicant argues on pp. 9-10 that “In the case at hand, the Office Action fails to articulate the necessary motivation for or contemplated workings of the asserted combination of references, and as such the § 103 rejection is not properly supported.”
In response, examiner disagrees.  The rationale for the combination of Namuangrak and Dieckmann was included on pp. 11-12 of the prior Office Action and is further included on pg. 6 of this action.  Particularly:
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Namuangrak with the diverse waterside heat exchangers of Dieckmann to allow for more diverse control of the air stream temperature including both heating and cooling as well as “recuperative pre-cool and reheat coils” as taught in Dieckmann’s ¶ 61 to improve efficiency and performance of the system.
Applicant has presented no arguments or rebuttals against this explanation of motivation except for the mere assertion of its absence and this argument is thus not found to be persuasive.

Applicant argues on pg. 10 of the reply that “a person of ordinary skill in the art would not be motivated by Namuangrak to combine different types of coils and would instead be discouraged from doing so”.
In response, examiner disagrees.  Again, applicant appears to argue against Namuangrak taken alone rather than in combination with the teachings of Dieckmann, which teaches the use of water in both heating and cooling coils in an air handling unit.   Applicant does not explain how the teachings of Namuangrak would discourage such modification except by the assertion that Namuangrak taken alone does not contain these teachings.  For this reason, this argument amounts only to a piecemeal attack against the teachings of Namuangrak taken alone which cannot be persuasive with regard to the combination of references relied upon in this rejection.

Applicant argues on pp. 10-13 of the reply that none of the secondary references cited in the Non-Final Rejection teaches the limitations alleged to be missing from the combination of Namuangrak and Dieckmann and further alleges that examiner has not provided motivation for the combinations presented in any of these rejections.
In response, examiner disagrees.  As set forth above, the combination of Namuangrak and Dieckmann teaches all limitations of claims 1 and 9 and thus there is no requirement that any secondary reference “remedy” this alleged deficiency.
With regard to the motivation of combinations under 35 U.S.C. 103, applicant has not identified any deficiencies in the statements of motivation present in both the Non-Final Rejection and in this Office Action, instead merely alleging the motivation to be absent.  As this argument contains no reasoned statement of the deficiencies alleged to be present, it amounts only to a bare allegation of patentability and is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	26 July 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763